Citation Nr: 1501157	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to October 1982 and from May 1997 to January 1998 with additional service in the United States Army Reserve. 

This matter comes to the Board of Veterans' Appeals from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the April 2012 rating decision, the RO denied entitlement to service connection for depression and mild insomnia.  Although the Veteran only appealed the denial of entitlement to service connection for depression and not the denial of entitlement to service connection for mild insomnia, the RO pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) listed the issue in the statement of the case and the supplemental statement of the case as entitlement to service connection for an acquired psychiatric disorder, to include depression.  Since insomnia is an acquired psychiatric disorder, the issue is as stated on the title page.

In November 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, a transcript of which has been associated with the Veteran's electronic records.  

The Board's review includes the paper and electronic records.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include a depressive disorder and insomnia, as a result of receiving the incorrect dosage of an allergic serum in September 2013 has been raised by the record at the November 2014 hearing (see hearing transcript, page 4), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The representative reported that the Veteran is currently being treated at the Minneapolis VA Medical Center for her depression and has been prescribed medication for that disorder.  Hearing transcript, page 3.  The RO has obtained any records from that facility that possibly relate to treatment of an acquired psychiatric disorder for the period thru the end of 2011 and from June 2012 to February 2013.  The AOJ should obtain any additional records pertaining to treatment of an acquired psychiatric disorder from that facility from January 2012 to May 2012 and from February 2013 to the present.

The representative indicated that she would be submitted additional treatment records immediately after the hearing.  Hearing transcript, page 2.  No additional treatment records have been added to the record since the November 2014 hearing.  The AOJ should afford the Veteran and her representative the opportunity to submit any additional treatment records in their possession.

If any additional medical evidence obtained pursuant to this remand shows medical evidence of an acquired psychiatric disorder other than insomnia, the RO should schedule the Veteran for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and her representative to submit any additional treatment records in their possession.

2.  Ask the Veteran to identify all treatment for her psychiatric disorder and obtain any identified records.  Regardless of the claimant's response, obtain any additional records pertaining to treatment of an acquired psychiatric disorder from the Minneapolis VA Medical Center from January 2012 to May 2012 and from February 2013 to the present.

3.  Thereafter, the AOJ should review the evidence of record.  If the evidence of record shows that the Veteran has a current acquired psychiatric disorder other than insomnia, the AOJ should schedule the appellant for a VA examination to determine the nature and extent of her psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

For any current acquired psychiatric disorder, to include any depressive disorder, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder is related to active service, to include the Veteran's experience in Bosnia in which she visited a farm and saw slaughtered dogs.  

A complete rationale for any opinion offered must be provided.

4.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




